Citation Nr: 1000070	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-03 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Hartford, Connecticut 
Department of Veterans Affairs (VA) Regional Office (RO).

In a rating decision dated in May 2000, the RO granted 
service connection for PTSD, and evaluated the disability as 
10 percent disabling, effective October 6, 2009.  In June 
2000, the Veteran submitted a notice of disagreement with the 
initial rating.  The RO issued a statement of the case in 
January 2001.  In March 2001, the Veteran's representative 
submitted a statement in connection with the Veteran's 
"pending appeal for an increased evaluation for PTSD."  
This statement satisfied the requirements for timely 
substantive appeal.  38 C.F.R. § 20.202 (2009).

In a March 2006 rating decision the RO increased the 
evaluation for PTSD to 30 percent, effective July 7, 2005.

The Board notes that In a September 2006 statement, the 
Veteran argued that the effective date for his PTSD 
evaluation should be in 2002.  Inasmuch as the Board 
construes this appeal as arising from disagreement with the 
initial rating, the Board will consider the appropriate 
rating during the entire period since the effective date of 
service connection.  

The Veteran presented testimony before a decision review 
officer at the RO in March 2007.  A transcript of the hearing 
is of record.

In March 2009, the RO increased the rating for PTSD to 50 
percent.  This rating was also made effective July 7, 2005.

The Veteran also perfected appeals with regard to the issues 
of entitlement to service connection for hearing loss, 
tinnitus, and residuals of a left eye injury.  The RO 
subsequently granted service connection for tinnitus and 
hearing loss.  In an August 2008 decision, the Board denied 
entitlement to service connection for residuals of a left eye 
injury.  

In connection with the hearing loss and left eye claims, the 
Veteran was afforded a hearing before a Veterans Law Judge at 
the RO in June 2005.  At the hearing the Veteran asserted 
that he had disability of both eyes secondary to service 
connected diabetes mellitus.  The issue of entitlement to 
service connection for a right eye disability is referred to 
the agency of original jurisdiction for initial adjudication.

The Veteran also submitted a notice of disagreement with 
regard to a decision denying entitlement to service 
connection for a right foot disability.  The RO closed this 
appeal on the basis that the Veteran did not submit a timely 
substantive appeal in response to statements of the case 
issued in January 2001 and February 2003.  The Board will not 
further consider this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to provide examinations that consider a 
veteran's prior medical examinations and treatment. Colayong 
v. West, 12 Vet App 524, 534 (1999); Fenderson v. West, 12 
Vet. App. 119, 127 (1999).

The Veteran's claims file was not made available to the 
examiners conducting the most recent examinations in November 
2005 and February 2009.  Review of the claims file is only 
required where necessary to ensure a fully informed exam or 
to provide an adequate basis for the examiner's findings and 
conclusions.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10,064 
(1996).  Such a review may not be necessary where an examiner 
otherwise considers an accurate and complete history.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In the case of the most recent examination, the examiner did 
not consider an accurate history.  The examiner was not even 
aware of the 2005 examination, because the Veteran reportedly 
thought that his last examination had been in 2001.  The 
examiner did not consider any of the Veteran's previously 
reported treatment.

Accordingly, the appeal is REMANDED for the following 
actions:

1.  Afford the Veteran a VA psychiatric 
examination to evaluate the severity of 
his PTSD and any associated psychiatric 
disability.  The claims folders must be 
made available to the examiner and the 
examiner should acknowledge that the 
claims folders were reviewed.  

2.  If the benefit sought on appeal is 
not fully granted, a supplemental 
statement of the case should be issued.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





